DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 1-7 recite a system comprising an interface, a storage area and a processor, which may be implemented virtually or by software. Therefore, applicant is advised to amend the claims to positively recite hardware component(s) (e.g. hardware processor, memory) to overcome the rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Pub. No. 20190197130 (hereinafter Huang) in view of Gaidar et al. U.S. Pub. No. 20180068091 (hereinafter Gaidar).

As per claim 1, Huang discloses a hardware implemented system, comprising: 
an interface to receive and store a video file (Huang: [0002]: digital contents include video, audio, etc; [0016]: content sources receive files and keep blockchain record associated with content); 
a storage area to store a blockchain that references the video file, the blockchain including a plurality of cryptographically linked blocks in an ordered sequence, each of the plurality of cryptographically linked blocks including a header, a version of the video file with metadata, and a tracking value, the version of the video file in each of the plurality of blocks which corresponds to an original version of the video file or a processed version of the video file (Huang: [0022]-[0025]: content source maintains blockchains, which include cryptographic hash of content, in ordered sequence containing metadata such as timestamps, changes, identifier of events that correspond to version, tracking value, etc; [0034]: content received and corresponding changes); and 
a processor to append each of the plurality of blocks, except an entry block, to a previous block of the plurality of blocks with no change to the previous block to form the blockchain, the processor to generate the tracking value for each of the plurality of blocks based on one or more attributes in relation to the version of the video file referenced by the block and to trace through the plurality of 
Huang does not explicitly disclose generating tracking value based on one or more attribute identifying what processing was performed on the version of the file in a corresponding block. However, Gaidar discloses generating DRM blockchain for digital content, wherein the new shadow image for modified version comprises hash of the modified version and the new shadow image also include tracking values including change history describing changes in the modified version, timestamp and author identifier (Gaidar: [0128]-[0129]: change history describing changes in the modified version indicate what processing was performed on the version of the file). It would have been obvious to one having ordinary skill in the art to include relevant change data associated with a blockchain including description of the changes to track changes because they are analogous art involving establishing blockchain for digital contents. The motivation to combine would be to create more robust proof of work in digital right management system. 
As per claim 2, Huang as modified discloses the system of claim 1. Huang further discloses wherein the one or more attributes in relation to the version of the video file referenced by each of the plurality of blocks include one or more of a hash value for the original version of the video file, identification information of a camera device that captured video of the video file, a timestamp for the version of the video file, a storage location of the version of the video file, or blockchain network member identification information (Huang: [0025]: timestamps, changes, version etc. are generated to link the blocks; [0025]; [0039]). 
As per claim 3, Huang as modified discloses the system of claim 1. Huang further discloses wherein the processed version of the video file is based on shared or changed ownership of the video file, access or view of the video file referenced by the entry block or a subsequent one of the plurality of blocks, redaction, alteration, or other action related to all or portions of the video file referenced by the entry block or a subsequent one of the plurality of blocks, a copy the video file referenced by the entry block or a subsequent one of the plurality of blocks, a tag of metadata to the video file in the entry block or a subsequent one of the plurality of blocks, or movement of a storage location of the video file referenced by the entry block or a subsequent one of the plurality of blocks (Huang: [0025]: changes to the content referenced by change or proof of work; [0035]). 
As per claim 4, Huang as modified discloses the system of claim 1. Huang further discloses wherein the version of the video file referenced by each of the plurality of blocks includes a sequential arrangement of video frames, metadata relating to corresponding ones of the video frames, and information that references a previous one of the video frames (Huang: [0015]: each component may be a frame; [0025]: blockchain sequence including the changes). 

As per claim 5, Huang as modified discloses the system of claim 1. Huang explicitly disclose one or more smart contracts including rules that define rights of participants to the blockchain or levels of actions permitted by participants for the blockchain. However, Gaidar discloses smart contracts that define rights of participants to the blockchain (Gaidar: [0035]-[0045]: setting permission on who is authorized to access or modify the content). It would have been obvious to one having ordinary skill in the art to define access permission/rights to blockchains because they are analogous art involving managing digital right management (DRM) blockchains. The motivation to combine would be to prevent unauthorized modification to content.

As per claim 6, Huang as modified discloses the system of claim 1. Huang does not explicitly disclose one or more smart contracts including rules to control collection of data, characteristics, or properties of the video file to be added into one or more of the plurality of blocks of the blockchain by the processor. However, Gaidar discloses setting policy to modify DRM blockchain (Gaidar: [0061]; [0084]; [0096]; [0149]: setting permission on who is authorized to access or modify the content). It would have been obvious to one having ordinary skill in the art to define access permission/rights to blockchains because they are analogous art involving managing digital right management (DRM) blockchains. The motivation to combine would be to prevent unauthorized modification to content.

As per claim 6, Huang as modified discloses the system of claim 1. Huang does not explicitly disclose one or more smart contracts including rules to control collection of data, characteristics, or properties of the video file to be added into one or more of the plurality of blocks of the blockchain by the processor. However, Gaidar discloses setting policy to modify DRM blockchain (Gaidar: [0061]; [0084]; [0096]; [0149]: setting permission on who is authorized to access or modify the content). It would have been obvious to one having ordinary skill in the art to define access permission/rights to blockchains because they are analogous art involving managing digital right management (DRM) blockchains. The motivation to combine would be to prevent unauthorized modification to content.

As per claim 7, Huang as modified discloses the system of claim 1. Huang further discloses wherein the metadata is based on output of a sensor or device which gathers location information or other data for the video file (Huang: [0020]; [0034]).

Regarding claim 8-20, claims 8-20 encompass similar scope as claims 1-7. Therefore claims 8-20 are rejected based on the reasons set forth above in rejecting claims 1-7.
Response to Arguments
Applicant's arguments filed on 8/16/21 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, applicant mainly argues that combination of Huang- Gaidar does not disclose tracking value based on one or more attributes identifying what processing was performed on the version of the video file in a corresponding block. However, the examiner disagrees. Huang discloses method of tracking changes to content stored on blockchain based on CMS (HUANG: [0016]).  As indicated in previous office action, Huang does not explicitly disclose wherein the tracking value is based on attribute identifying what the processing was performed, and Gaidar is relied upon to disclose DRM blockchain for digital content, wherein the new shadow image for modified version comprises hash of the modified version and the new shadow image also include tracking values including change history describing changes in the modified version, timestamp and author identifier (Gaidar: [0128]-[0129]: change history describing changes in the modified version indicate what processing was performed on the version of the file). It would have been obvious to combine the references because they are analogous art involving blockchains that allow blocks to be traced since nature of blockchain is to append new blocks to blockchain based on previous blocks, wherein new blocks include additional information evidencing the changes, including what kind of process or changes performed on the content. Therefore, applicant’s argument is not persuasive in light of above explanation.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431